

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of the
30th  day of September, 2009 by and between Universal Energy Corp., a Delaware
corporation (hereinafter called the "Company"), and Billy Raley (hereinafter
called the "Executive").
 
Recitals
 
A.          The Board of Directors of the Company (the "Board") desires to
assure the Company of the Executive's continued employment in an executive
capacity and to compensate him therefore.
 
B.           The Board has determined that this Agreement will reinforce and
encourage the Executive's continued attention and dedication to the Company.
 
C.           The Executive is willing to make his services available to the
Company on the terms and conditions hereinafter set forth.
 
Agreement
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:
 
1.           Employment.
 
1.1           Employment and Term.  The Corporation hereby agrees to employ the
Executive as its Chief Executive Officer, in such capacity, agrees to provide
services to the Corporation for the period beginning on September 30, 2009 and
ending September 30, 2019 (the “Termination Date") (or such later date as may be
agreed to by the parties within 120 days prior to the Termination Date) (the
“Employment Period").
 
1.2           Duties of Executive.  The Executive shall serve as the Chief
Executive Officer of the Company and shall diligently perform all services as
may be reasonably assigned to him by the Board, and shall exercise such power
and authority as may from time to time be delegated to him by the Board.  The
Executive shall be required to report solely to, and shall be subject solely to
the supervision and direction of the Board at duly called meetings thereof, and
no other person or group shall be given authority to supervise or direct
Executive in the performance of his duties.  In addition, the Executive shall
regularly consult with the Chairman of the Board with respect to the Company's
business and affairs.  The Executive shall devote his working time and attention
as he deems appropriate to the business and affairs of the Company (excluding
any vacation and sick leave to which the Executive is entitled), render such
services to the best of his ability, and use his reasonable best efforts to
promote the interests of the Company. It shall not be a violation of this
Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.

 

--------------------------------------------------------------------------------

 
 
1.3           Place of Performance.  In connection with his employment by the
Company, the Executive shall be based at the Company's principal executive
offices except for travel reasonably necessary in connection with the Company's
business.  The Company shall not, without the written consent of the Executive,
relocate or transfer its principal executive offices outside the area generally
known as the greater Orlando, Florida area.
 
2.           Compensation.
 
2.1           Base Salary.  Commencing on the effective date of this Agreement,
the Executive shall receive a base salary at the annual rate of not less than
$120,000 (the "Base Salary") during the term of this Agreement, with such Base
Salary payable in installments consistent with the Company's normal payroll
schedule, subject to applicable withholding and other taxes. The Base Salary
shall also be reviewed, at least annually, for merit increases and may, by
action and in the discretion of the Board, be increased at any time or from time
to time.  The Base Salary shall also be increased at any time and from time to
time as shall be substantially consistent with increases in base salary awarded
in the ordinary course of business to other key executives of the Company and
its subsidiaries.  The Base Salary, if increased, shall not thereafter be
decreased for any reason.
 
2.2           Incentive Compensation.  The Executive shall be entitled to
receive such bonus payments or incentive compensation as may be determined at
any time or from time to time by the Board (or any authorized committee hereof)
in its discretion.  Such potential bonus payments and/or incentive compensation
shall be considered at least quarterly by the Board.
 
2.3           Restricted Stock Grant.
 
 
(a)
As compensation for entering into this Agreement, the Company hereby grants and
issues to the Executive 21,000,000,000 shares of the common stock of the Company
that is currently traded on the Over The Counter Bulletin Board under the symbol
UVSE. The stock is restricted as defined by the Rules and Regulations
promulgated under the Securities Act of 1933, as amended.  The shares are fully
paid and non-assessable. 

 
 
(b)
Lock-up and Contribution.  The shares issued pursuant to section 2.3(a) (the
“Employment Shares”) shall be subject to the terms and conditions of this
section 2.3(b).  The Employment Shares shall be represented by 120 certificates
(the “Certificates”) of 175,000,000 shares each.  All Certificates not delivered
to the Executive shall be held by the Company.  One Certificate representing
175,000,000 shares shall be delivered to the Executive on the 30th of each month
beginning October 30, 2009.  In the event the Executive’s employment pursuant to
this agreement is terminated for any reason except death, the Employment Shares
represented by Certificates still held by the Company are hereby contributed by
the Executive back to the Company for cancellation. 

 
3.           Expense Reimbursement and Other Benefits.
 
3.1           Expense Reimbursement.  During the term of Executive's employment
hereunder, the Company, upon the submission of reasonable supporting
documentation by the Executive, shall reimburse the Executive for all reasonable
expenses actually paid or incurred by the Executive in the course of and
pursuant to the business of the Company, including all travel and entertainment
related expenses.

 
2

--------------------------------------------------------------------------------

 
 
3.2           Incentive, Savings and Retirement Plans.  During the Employment
Period, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable to other key
executives of the Company and its subsidiaries, in each case comparable to those
currently in effect or as subsequently amended.  Such plans, practices, policies
and programs, in the aggregate, shall provide the Executive with compensation,
benefits and reward opportunities at least as favorable as the most favorable of
such compensation, benefits and reward opportunities provided at any time
hereafter with respect to other key executives.
 
3.3           Welfare Benefit Plans.  During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its subsidiaries
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs), at least as favorable as the most
favorable of such plans, practices, policies and programs in effect at any time
hereafter with respect to other key executives.
 
3.4           Working Facilities.  During the term of Executive's employment
hereunder, the Company shall furnish the Executive with such facilities and
services suitable to his position and adequate for the performance of his duties
hereunder.
 
3.5           Automobile Allowance.  During the Employment Period, the Company
shall provide Executive with a non-accountable automobile allowance of two
hundred fifty Dollars ($250.00) per month, which amount is intended to
compensate Executive for wear and tear and, in addition, reimburse the Executive
for all costs of gasoline, oil, repairs, maintenance, insurance and other
expenses incurred by Executive by reason of the use of Executive's automobile
for Company business from time to time.
 
3.6           Vacation.  During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its subsidiaries as in effect at any
time hereafter with respect to other key executives of the Company and its
subsidiaries; provided, however, that in no event shall Executive be entitled to
fewer than four weeks paid vacation per year.
 
4.           Termination.
 
4.1           Termination for Cause.  Notwithstanding anything contained to the
contrary in this Agreement, this Agreement may be terminated by the Company for
Cause.  As used in this Agreement, "Cause" shall only mean (i) an act or acts of
personal dishonesty taken by the Executive and intended to result in substantial
personal enrichment of the Executive at the expense of the Company, (ii) subject
to the following sentences, repeated violation by the Executive of the
Executive's material obligations under this Agreement which are demonstrably
willful and deliberate on the Executive’s part and which are not remedied in a
reasonable period of time after receipt of written notice from the Company, or
(iii) the conviction of the Executive for any criminal act which is a
felony.  Upon any determination by the Company's Board of Directors that Cause
exists under clause (ii) of the preceding sentence, the Company shall cause a
special meeting of the Board to be called and held at a time mutually convenient
to the Board and Executive, but in no event later than ten (10) business days
after Executive's receipt of the notice contemplated by clause (ii).  Executive
shall have the right to appear before such special meeting of the Board with
legal counsel of his choosing to refute any determination of Cause specified in
such notice, and any termination of Executive's employment by reason of such
Cause determination shall not be effective until Executive is afforded such
opportunity to appear.  Any termination for Cause pursuant to clause (i) or
(iii) of the first sentence of this Section 4.1 shall be made in writing to
Executive, which notice shall set forth in detail all acts or omissions upon
which the Company is relying for such termination.  Upon any termination
pursuant to this Section 4.1, the Executive shall be entitled to be paid his
Base Salary to the date of termination and the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination).

 
3

--------------------------------------------------------------------------------

 
 
4.2           Disability.  Notwithstanding anything contained in this Agreement
to the contrary, the Company, by written notice to the Executive, shall at all
times have the right to terminate this Agreement, and the Executive's employment
hereunder, if the Executive shall, as the result of mental or physical
incapacity, illness or disability, fail to perform his duties and
responsibilities provided for herein for a period of more than one hundred
twenty (120) consecutive days in any 12-month period.  Upon any termination
pursuant to this Section 4.2, the Executive shall be entitled to be paid his
Base Salary to the date of termination and the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination).
 
4.3           Death.  In the event of the death of the Executive during the term
of his employment hereunder, the Company shall pay to the estate of the deceased
Executive an amount equal to the sum of (x) any unpaid amounts of his Base
Salary to the date of his death, plus (y) twelve months of Base Salary, plus 36
“certificates”, and the Company shall have no further liability hereunder (other
than for reimbursement for reasonable business expenses incurred prior to the
date of the Executive's death).
 
4.4          Termination Without Cause.  At any time the Company shall have the
right to terminate Executive's employment hereunder by written notice to
Executive; provided, however, that the Company shall (i) pay to Executive any
unpaid Base Salary accrued through the effective date of termination specified
in such notice, and (ii) pay to the Executive in a lump sum, in cash within 30
days after the date of employment termination, an amount equal to the product of
(x) the sum of the Executive’s then Base Salary plus the amount of the highest
annual bonus or other incentive compensation payment theretofore made by the
Company to the Executive, multiplied times (y) two.  The Company shall be deemed
to have terminated the Executive's employment pursuant to this Section 4.4 if
such employment is terminated (i) by the Company without Cause, or (ii) by the
Executive voluntarily for "Good Reason."  For purposes of this Agreement, "Good
Reason" means
 
(a)           the assignment to the Executive of any duties inconsistent in any
respect with the Executive's position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 1.2 of this Agreement, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated,  insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;
 
(b)          any failure by the Company to comply with any of the provisions of
Section 2, Section 3, Section 7 or Section 17 of this Agreement,  other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive;
 
(c)           the Company's requiring the Executive to be based at any office or
location other than the greater Orlando, Florida area except for travel
reasonably required in the performance of the Executive's responsibilities;

 
4

--------------------------------------------------------------------------------

 
 
(d)           any purported termination by the Company of the Executive's
employment otherwise than as expressly permitted by this Agreement;
 
(e)           any failure by the Company to comply with and satisfy Section
10(c) of this Agreement; or
 
(f)           any termination by the Executive for any reason during the
three-month period following the effective date of any "Change in Control".
 
For purposes of this Section 4.4, any good faith determination of "Good Reason"
made by the Executive shall be conclusive.
 
5.           Change in Control.  For purposes of this Agreement, a “Change in
Control” shall mean:
 
(a)           The acquisition (other than by or from the Company), at any time
after the date hereof, by any person, entity or "group", within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
"Exchange Act"), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 15%or more of either the then outstanding
shares of common stock or the combined voting power of the Company's then
outstanding voting securities entitled to vote generally in the election of
directors; or
 
(b)           All or any of the individuals who, as of the date hereof,
constitute the Board (as of the date hereof the "Incumbent Board") cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or  threatened election contest relating to the
election of the directors of the Company, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this Agreement, considered as though such person were a member of the Incumbent
Board; or
 
(c)           Approval by the shareholders of the Company of (A) a
reorganization, merger or consolidation with respect to which persons who were
the shareholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own more than 75% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company's then outstanding voting
securities, (B) a liquidation or dissolution of the Company, or (C) the sale of
all or substantially all of the assets of the Company, unless the approved
reorganization, merger, consolidation, liquidation, dissolution or sale is
subsequently abandoned.
 
(d)           The approval by the Board of the sale, distribution and/or other
transfer or action (and/or series of sales, distributions and/or other transfers
or actions from time to time or over a period of time), that results in the
Company's ownership of less than 50% of the Company's current assets.

 
5

--------------------------------------------------------------------------------

 

6.           Restrictive Covenants.
 
6.1           Nondisclosure.  During his employment and for twelve (12) months
thereafter, Executive shall not divulge, communicate, use to the detriment of
the Company or for the benefit of any other person or persons, or misuse in any
way, any Confidential Information (as hereinafter defined) pertaining to the
business of the Company.  Any Confidential Information or data now or hereafter
acquired by the Executive with respect to the business of the Company shall be
deemed a valuable, special and unique asset of the Company that is received by
the Executive in confidence and as a fiduciary, and Executive shall remain a
fiduciary to the Company with respect to all of such information.  For purposes
of this Agreement, "Confidential Information" means all material information
about the Company's business disclosed to the Executive or known by the
Executive as a consequence of or through his employment by the Company
(including information conceived, originated, discovered or developed by the
Executive) after the date hereof, and not generally known.
 
6.2           Nonsolicitation of Employees.  While employed by the Company and
for a period of six (6) months thereafter, Executive shall not directly or
indirectly, for himself or for any other person, firm, corporation, partnership,
association or other entity, attempt to employ or enter into any contractual
arrangement with any employee or former employee of the Company, unless such
employee or former employee has not been employed by the Company for a period in
excess of six months.
 
6.3           Injunction.  It is recognized and hereby acknowledged by the
parties hereto that a breach by the Executive of any of the covenants contained
in Section 6.1, 6.2 or 6.3 of this Agreement will cause irreparable harm and
damage to the Company, the monetary amount of which may be virtually impossible
to ascertain.  As a result, the Executive recognizes and hereby acknowledges
that the Company shall be entitled to an injunction from any court of competent
jurisdiction enjoining and restraining any violation of any or all of the
covenants contained in this Section 6 by the Executive or any of his affiliates,
associates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may possess.
 
7.           Election of Executive as Director.  For so long as the Executive
continues to serve as the Company’s Chief Executive Officer, the Company shall
cause the nomination of the Executive as a member of the Board of the Company at
each stockholder meeting at which election of directors is considered and
otherwise use its best  efforts to cause the election of the Executive as a
member of the Board of the Company.
 
8.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida.
 
9.           Notices:  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered by hand or when deposited in the United States mail, by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Company:
 
Universal Energy Corp.
   
30 Skyline Drive
   
Lake Mary, FL  32746
If to the Executive:
 
Billy Raley
   
1078 Henley Downs Place
   
Heathrow, Florida 32746
with a copy to:
 
Sierchio & Company, LLP
   
Attn: Joseph Sierchio, Esq.
   
430 Park Avenue
   
7th Floor
 
  
New York, NY 10022


 
6

--------------------------------------------------------------------------------

 


or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.
 
10.          Successors.
 
(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.
 
(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
 
(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law or otherwise.
 
11.         Severability.  The invalidity of any one or more of the words,
phrases, sentences, clauses or sections contained in this Agreement shall not
affect the enforceability of the remaining portions of this Agreement or any
part thereof, all of which are inserted conditionally on their being valid in
law, and, in the event that any one or more of the words, phrases, sentences,
clauses or sections contained in this Agreement shall be declared invalid, this
Agreement shall be construed as if such invalid word or words, phrase or
phrases, sentence or sentences, clause or clauses, or section or sections had
not been inserted.  If such invalidity is caused by length of time or size of
area, or both, the otherwise invalid provision will be considered to be reduced
to a period or area which would cure such invalidity.
 
12.         Waivers.  The waiver by either party hereto of a breach or violation
of any term or provision of this Agreement shall not operate nor be construed as
a waiver of any subsequent breach or violation.
 
13.         Damages.  Nothing contained herein shall be construed to prevent the
Company or the Executive from seeking and recovering from the other damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement.
 
14.         No Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
(other than the parties hereto and, in the case of Executive, his heirs,
personal representative(s) and/or legal representative) any rights or remedies
under or by reason of this Agreement.
 
15.         Full Settlement.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement.  The Company
agrees to pay, to the full extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result of any contest (regardless
of the outcome thereof) by the Company or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to Section 16 of this
Agreement), plus in each case interest at the applicable Federal rate provided
for in Section 7872(f)(2) of the Code.

 
7

--------------------------------------------------------------------------------

 
 
16.         Certain Reduction of Payments by the Company.
 
(d)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
"Payment"), would be nondeductible by the Company for Federal income tax
purposes because of Section 280G of the Code, then the aggregate present value
of amounts payable or distributable to or for the benefit of the Executive
pursuant to this Agreement (such payments or  distributions pursuant to this
Agreement are hereinafter referred to as "Agreement Payments") shall be reduced
to the Reduced Amount.  The "Reduced Amount" shall be an amount expressed in
present value which maximizes the aggregate present value of Agreement Payments
without causing any Payment to be nondeductible by the Company because of
Section 280G of the Code.  Anything to the contrary notwithstanding, if the
Reduced Amount is zero and it is determined further that any Payment which is
not an Agreement Payment would nevertheless be nondeductible by the Company for
Federal income tax purposes because of Section 280G of the Code, then the
aggregate present value of Payments which are not Agreement Payments shall also
be reduced (but not below zero) to an amount expressed in present value which
maximizes the aggregate present value of Payments without causing any Payment to
be nondeductible by the Company because of Section 280G of the Code.  For
purposes of this Section 16, present value shall be determined in accordance
with Section 280G(d)(4) of the Code.  Any amount which is not paid in the
taxable year in which it was originally scheduled to be paid as a result of the
postponement thereof pursuant hereto shall be payable in the next succeeding
taxable year in which such payment will not result in the disallowance of a
deduction pursuant to either Section 162(m) or 280G of the Code; provided,
however, that all postponed payments shall be placed in a Rabbi trust or similar
vehicle for the benefit of the Executive in such a way that the amounts so
transferred are not taxable to such person or deductible by the Company until
payment from such vehicle to the Executive is made.  In the event a payment has
been made to the Executive, but then disallowed as a deduction by the Internal
Revenue Service and return of the payment is required into the trust, said
payment to the Executive shall be treated as a loan and said payment to the
trust shall be treated as repayment of said loan.  The Company shall not pledge,
hypothecate or otherwise encumber any amounts held in the trust or other similar
vehicle for the benefit of the Executive hereunder.
 
(e)           All determinations required to be made under this Section 16 shall
be made by the Orlando, Florida office of Tedder, James, Worden & Associates,
P.A. or, at the Executive's option, any other nationally or regionally
recognized firm of independent public accountants selected by the Executive and
approved by the Company, which approval shall not be unreasonably withheld or
delayed (the "Accounting Firm"), which shall provide (i) detailed supporting
calculations both to the Company and the Executive within twenty (20) business
days of the termination of Executive’s employment or such earlier time as is
requested by the Company, and (ii) an opinion to the Executive that he has
substantial authority not to report any excise tax on his Federal income tax
return with respect to any Payments.  Any such determination by the Accounting
Firm shall be binding upon the Company and the Executive.  The Executive shall
determine which and how much of the Payments shall be eliminated or reduced
consistent with the requirements of this Section 16, provided that, if the
Executive does not make such determination within ten business days of the
receipt of the calculations made by the Accounting Firm, the Company shall elect
which and how much of the Payments shall be eliminated or reduced consistent
with the requirements of this Section 16 and shall notify the Executive promptly
of such election.  Within five business days thereafter, the Company shall pay
to or distribute to or for the benefit of the Executive such amounts as are then
due to the Executive under this Agreement.  All fees and expenses of the
Accounting Firm incurred in connection with the determinations contemplated by
this Section 16 shall be borne by the Company.

 
8

--------------------------------------------------------------------------------

 
 
(f)           As a result of the uncertainty in the application of Section 280G
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Payments will have been made by the Company which
should not have been made ("Overpayment") or that additional Payments which will
not have been made by the Company could have been made ("Underpayment"), in each
case, consistent with the calculations required to be made hereunder.  In the
event that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Executive which the Accounting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be treated for all purposes as a loan ab initio
to the Executive which the Executive shall repay to the Company together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no such loan shall be deemed to have been made
and no amount shall be payable by the Employee to the Company if and to the
extent such deemed loan and payment would not either reduce the amount on which
the Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes.  In the event that the Accounting Firm, based
upon controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.
 
17.          Conflicts With Certain Existing Arrangements.  The Company agrees
that (x) it shall not hereafter acquire a “Conflicting Organization” or
otherwise expand its present business activities such that Executive could
reasonably be expected to be deemed in breach or violation of such
non-competition covenants, and (y) it shall indemnify and hold harmless the
Executive from any and all damages that Executive may hereafter suffer or incur
by reason of any such Company acquisition or expansion of business after the
date hereof.
 
18.          Reimbursement of Legal Expenses.  The Company shall promptly
reimburse Executive for all reasonable legal fees incurred by Executive in
connection with the preparation, negotiation and execution of this Agreement and
ancillary documents.
 
19.          Indemnification.  The Company agrees to promptly execute and
deliver to Executive an Indemnification Agreement within 15 days of the date of
execution of this Agreement.

 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


COMPANY:
       
By: 
   
EXECUTIVE:
       


 
10

--------------------------------------------------------------------------------

 